Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “upon receiving a sequence of data packets including a first, a second, and a third data packet, digitally modulate each of the first, the second, and the third data packets separately, generate aggregated data packets including the separately digitally modulated first, second, and third data packets, and wirelessly transmit a first burst and a second burst to a second computer, wherein the first burst includes the first and the second data packets and the second burst includes the second and the third data packets.”
 	Independent claim 12 requires “upon receiving, in a first computer, in a sequence of data packets including a first, a second, and a third data packet, digitally modulating each of the first, the second, and the third data packets separately, generating aggregated data packets including the separately digitally modulated first, second, and third data packets, and wirelessly transmitting a first burst and a second burst to a second computer, wherein the first burst includes the first and the second data packets and the second burst includes the second and the third data packets.”
 	The prior art of record (in particular, Wilcoxson et al (US 2010/0322150) (hereinafter Wilcoxson) does not disclose, with respect to claim 1, “upon receiving a sequence of data packets including a first, a second, and a third data packet, digitally modulate each of the first, the second, and the third data packets separately, generate aggregated data packets including the separately digitally modulated first, second, and third data packets, and wirelessly transmit a first burst and a second burst to a second computer, wherein the first burst includes the first and the second data packets and the second burst includes the second and the third data packets.” as claimed.  Rather, Wilcoxson discloses “[m]odulator 750 modulates a baseband signal with the channel bits and delivers it to a radio antenna for over-the-air transmission to satellite 770.” (see Wilcoxson, p. [0082]).  
  	Majonen et al (US 2008/0260012) (hereinafter Majonen) discloses “[t]he communication unit 228 is configured to perform tasks such as digital-to-analogue and analogue-to-digital conversions, and conversions between the baseband signal and the radio frequency signals” (see Majonen, p. [0022]). The same reasoning applies to claim 12.  Accordingly, claims 1-12, 14-22 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477